Citation Nr: 0323958	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to basic eligibility for Department of 
Veterans Affairs death benefits.



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The appellant has reported her husband, who served with the 
army of the Republic of the Philippines, also served with the 
United States Armed Forces from July 1939 to April 1946.

In November 1962, the VA Manila Regional Office (RO) denied 
the appellant's request for death benefits.  The appellant 
did not initiate an appeal.  In September 2001, the appellant 
filed a second request for VA death benefits.  In May 2002, 
the RO denied the appellant's request for death benefits.  
The appellant duly appealed.


FINDINGS OF FACT

1.  In a November 1962 letter, the RO notified the appellant 
that she was not eligible for VA death benefits based on the 
service department's certification that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces; the appellant 
did not initiate an appeal.

2.  Evidence received since the November 1962 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.

3.  The service department has certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.



CONCLUSIONS OF LAW

1.  The November 1962 denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2002).

2.  New and material evidence has been received since the 
November 1962 denial, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The appellant's husband did not have the requisite 
service to render her basically eligible for VA death 
benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 
38 C.F.R. § 3.1, 3.6, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. 

Under the VCAA, VA has a duty to notify the veteran or 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the appellant of her rights and 
responsibilities in a February 2002 letter.  This letter 
contained the relevant provisions of the VCAA.

Furthermore, the Board notes that VA has conducted the 
necessary evidentiary development in this case, given the 
issue at hand.  Specifically, the RO has obtained a 
certification from the service department regarding the 
military service of the appellant's late husband.  The Board 
concludes that there is no reasonable possibility that any 
further assistance to the appellant would aid in 
substantiating her claim.  For all the foregoing reasons, the 
Board is satisfied that VA's duties to the appellant have 
been fulfilled.

I.  Factual Background

A review of the record shows that the appellant filed her 
initial claim for VA benefits in August 1962, based on the 
death of her husband, claiming that he had served in the 
United States Armed Forces, from July 1939 through April 
1946.  This information, together with her husband's date and 
place of birth, was forwarded to the U.S. Army Adjutant 
General's office for verification.  In September 1962, an 
official of that office certified that "[s]ubject has no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."

In November 1962, the RO denied the appellant's claim for VA 
death benefits on the basis that her husband lacked the 
necessary military service for basic eligibility.  She was 
notified of, but did not appeal, the adverse determination.

In September 2001, the appellant filed an informal claim of 
entitlement to VA death benefits.  In support of her claim, 
the appellant submitted a non-certified copy of a document 
entitled "Certification" from "General Headquarters, Armed 
Forces of the Philippines, Office of the Asst Adjutant 
General," dated February 1977, which identified her husband 
as a private and provided that he was paid arrears in pay 
from December 1941 through August 1945 and was currently paid 
from August 1945 through September 1945.  A second document 
attached was a non-certified copy of a document entitled 
"Commonwealth of the Philippines, Philippines Army" which 
reported that the appellant's husband enlisted in December 
1941 as a Private in the 53rd Infantry, Philippine Army and 
was honorably discharged in December 1945.  The appellant 
also submitted a lay statement in support of her claim.  

In February 2002, the RO forwarded the additional 
information, which included the reported branch of service 
and unit of assignment, to the service department for 
verification of service.  In May 2002, an official of that 
office certified, again, that "[s]ubject has no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."

In May 2002, the RO denied the appellant's claim for VA death 
benefits on the basis that her husband lacked the necessary 
military service to render her basically eligible therefore.  
The appellant duly appealed this decision.

II.  Laws and Regulations

The Board notes here that it is not entirely clear whether 
the RO viewed the appellant's current claim as a claim to 
reopen or a de novo claim.  Even if the RO determined that 
new and material evidence was received to reopen the claim, 
or that an entirely new claim was received, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The appellant 
has had the opportunity to present evidence and argument in 
support of her appeal.  There is no indication that the 
Board's present review of the claim will result in any 
prejudice to her.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New regulations, applicable to claims filed on or after 
August 29, 2001, redefine new and material evidence and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. 
§§ 3.156(a), 3.159(c) (2002).  The appellant's claim to 
reopen was received in September 2001, therefore, the amended 
regulations apply.  

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2002).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The appellant claims that the military service of her husband 
meets the requirements for eligibility for VA death benefits 
on the basis that he was a "veteran."  

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 
38 U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2002).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 30, U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 
38 C.F.R. § 3.6(c), (d) (2002).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2002).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2002).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 
2 Vet. App. 530, 532 (1992); Venturella v. Gober, 10 Vet. 
App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 (1993).

III.  Analysis

New and Material Evidence

The appellant submitted her initial claim for VA death 
benefits in August 1962.  In a November 1962 letter, the RO 
notified the appellant that she was not entitled to benefits 
based on verification that the appellant's husband had no 
service with the Philippine Commonwealth Army.  The appellant 
did not initiate an appeal of that decision.  Therefore, the 
RO's decision of November 1962 is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2002).

Evidence of record at the time of the November 1962 denial 
consisted of the appellant's application for benefits and 
verification from the service department of no service.  The 
RO denied the appellant's claim because her husband did not 
have qualifying service.  

Evidence received since the November 1962 decision is new and 
material.  Specifically, since the prior denial, the RO 
received a copy of a document entitled "Commonwealth of the 
Philippines, Philippine Army" which purports that the 
appellant's husband served in the 53rd Infantry Division in 
December 1941 and was honorably discharged in December 1945.  
Additionally, the evidence of record consists of a document 
entitled "Certificate" from the Armed Forces of the 
Philippines which provides arrears and payments made to the 
appellant while allegedly in service.  Such information is 
vital to the appellant's claim and is new and material within 
the meaning of VA regulations.  38 C.F.R. § 3.156(a) (2002).  
The claim, therefore, is reopened.  38 U.S.C.A. § 5108 
(West 2002).  To that extent only, the appeal is allowed.

Eligibility for VA Death Benefits

As noted above, the Board has reopened the appellant's claim 
for death benefits.  Therefore, the claim must be considered 
based on all the evidence of record.  The appellant has had 
the opportunity to proffer evidence and argument on the 
substance of the appeal.  The Board, therefore, finds no 
prejudice to the appellant in its further consideration of 
her appeal, particularly since the RO appears to have 
considered this claim on a de novo basis.  Bernard v. Brown, 
4 Vet. App. at 392-94.

Although it has been determined that the documents submitted 
by the appellant are new and material, none of the material 
submitted by the appellant is an official document of any 
service department of the United States and does not 
constitute valid evidence of service under 38 C.F.R. 
§ 3.203(a).  Additionally, the evidence of record contains a 
service department certification dated in May 2002 that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army in the service of the U.S. Armed 
Forces.

As this evidence submitted by the appellant is insufficient 
to prove qualifying service on the part of the appellant's 
husband, VA is bound by the certification of the service 
department which shows that her husband did not have service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.

Accordingly, the Board finds that the appellant's husband did 
not have the requisite service to qualify her for VA death 
benefits and, therefore, her claim is denied.  38 U.S.C.A. 
§ 107 (West 2002); 38 C.F.R. § 3.6 (2002).  As the law is 
dispositive in this case, the appellant's claim must be 
denied because of lack of legal entitlement.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As new and material evidence has been received, the claim for 
basic eligibility for VA death benefits is reopened, but 
basic eligibility for VA death benefits is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

